                         Case 3:21-cv-00767-MEM Document 4 Filed 04/28/21 Page 1 of 1

                                              UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF PENNSYLVANIA
                                       William J. Nealon Federal Building & U.S. Courthouse
                                           UNITED   STATES DISTRICT COURT
                                               235 North Washington Avenue
                                             MIDDLE DISTRICT OF PENNSYLVANIA
                                       William J. NealonP.O. Box 914Bldg. & U.S. Courthouse
                                                          Federal
                                                 235 North Washington Avenue
                                                     Scranton, PA 18501
                                                           P.O. Box 914
                                                    Scranton, PA 18501-0914
                                                                                              (570) 207-5760
                                                 judge.mannion@pamd.uscourts.gov              (570) 207-5769 [fax]

  Malachy E. Mannion                                 www.pamd.uscourts.gov
  United States District Judge                   Judge.mannion@pamd.uscourts.gov              (570) 207-5760
                                                                                                    (570) 207-5760
                                                                                                    (570) 207-5769
                                                                                              (570) 207-5769 (fax) [fax]
                                                         April 28, 2021

John Croumer, Esq.
Kevin McGarry, Esq.
Post & Schell PC
1857 William Penn Way
P.O. Box 10248
Lancaster, PA 17605-0248

                                           RE:      Agency Ins. Co. of Maryland v. Paulino et al.
                                                    3:CV-21-767
  Malachy
Dear      E. Mannion
     Counsel,
   United States District Judge

       Pursuant to the Middle District of Pennsylvania=s case assignment plan, I have been assigned the
above captioned case. Consistent with our mutual need to move this case forward, the parties are expected to:

        1)           Complete proper service within the time allotted in Fed. R. Civ. P. 4;
        2)           Expeditiously comply with the mandatory disclosure requirements of Fed. R. Civ. P. 26(a); and,
        3)           Answer or respond to the complaint within the time allotted in Fed. R. Civ. P. 12;
        4)           The court encourages mediation and requests that should the parties will be engaging in private
                     mediation, they inform the court as soon as possible.

       Counsel, as well as parties acting without counsel, are specifically advised that they may not enter into
any agreements for extensions of time without court approval.
       Following the filing of an Answer, or any other responsive pleading, the court will set a date for a Joint
Case Management Conference (JCMC) to establish a schedule for the future management of this case. The
order setting the JCMC date will more specifically detail what is required of counsel in preparation for that
conference.
       The Middle District of Pennsylvania has adopted AElectronic Case Filing Policies and Procedures@ in
Standing Order No. 05-6. These procedures and this order are available on the Middle District=s public website,
www.pamd.uscourts.gov. Counsel are to register and familiarize themselves with the AElectronic Case Filing@
system (ECF), as all filings are to be made using this system unless an exception is specifically authorized by
the court.
       Any inquiries concerning this case may be directed to my courtroom deputy, Barbe Sempa, at the
above address and telephone number. I look forward to working with counsel and the parties to resolve this
case in a just, speedy and inexpensive manner.

                                                             Sincerely,

                                                             s/ Malachy E. Mannion
                                                             Malachy E. Mannion
                                                             United States District Judge
